United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3008
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Guy L. Gosciniak,                       *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: March 18, 2005
                                Filed: June 20, 2005
                                 ___________

Before RILEY, BOWMAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Appellant Guy L. Gosciniak granted police officers consent to search his
residence after the police received an anonymous tip that Gosciniak was selling
illegal drugs from the residence. Upon searching, the police found almost 300 grams
of amphetamine, a loaded firearm, and about $2,500 in cash within Gosciniak's
residence. He was arrested and subsequently pleaded guilty to possessing with intent
to distribute fifty grams or more of a substance or mixture containing amphetamine.
See 21 U.S.C. § 841(a)(1) (2000).
       Before pleading guilty, Gosciniak moved to suppress the evidence found at his
residence, arguing that the federal courts should adopt the rule announced by the
Supreme Court of Arkansas in State v. Brown, 156 S.W.3d 722 (Ark. 2004). Brown
interpreted the Arkansas state constitution to require police officers to inform a
resident of the right to refuse consent to a search of his dwelling. Id. at 724. The
District Court1 held that Gosciniak's argument was foreclosed by controlling federal
cases construing the Fourth Amendment of the United States Constitution. See Order
of Apr. 28, 2004, at 2 (denying Defendant Guy L. Gosciniak's motion to suppress).
Gosciniak appeals.

      For the reasons stated in the District Court's well-reasoned opinion, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                         -2-